DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mungekar et al (US 2019/0362991) in view of Yamamoto et al (US 2016/0378092).
Mungekar shows the plasma apparatus and method claimed including a stage (104) for supporting and placing a workpiece/substrate thereon, a heater (170) provided in the stage for adjusting a temperature of the stage, a controller (186) that controls a supply power (172) to the heater which provides or a sets a temperature, and a power meter (511, 521) that measures/determines a power out of the supply power wherein the workpiece/substrate temperature is further determined by the power output (also, see Abstract, and para [0044]-[0048]. Mungekar shows that the supply power is measured in a state that includes an ignited state of plasm or an extinguished sate of plasma as the workpiece/substrate is subjected to with or without plasma (para 0019) wherein the workpiece/substrate is exposed to additional source of heat input via the plasma. Mungekar further discloses for the supply power, having setpoints for control the temperature of the workpiece, is calculated or adjusted by a substrate temperature change model, as a calculation model, that sets the substrate target temperature (also, see para [0032-0037]). 
But, Mungekar does not explicitly show the controller with a transient state where the supply power to the heater increases after shifting to a state where the plasma is extinguished from a first state where the supply power to the heater is stable in an ignited state of plasma wherein a second state is in an extinguished state of plasma, and the controller to calculate a heat input amount and a heat resistance by performing fitting, using the supply power in the transient and the second steady state, on the calculation model that calculates the supply power in the transient state using the heat input amount from the plasma and heat resistance between the workpiece and the heater as parameters wherein the temperature of the workpiece is calculated using the heat input amount and the heat resistance. 
	Yamamoto shows it is known to provide a plasma processing apparatus for processing a workpiece wherein a controller (200) is provided to supply power in a transient state, shown by the state where there is a supply of transfer gas provide to the processing chamber of the apparatus, that is between an ignited state of plasma and an extinguished state of plasma as illustrated in Figure 7A-7C wherein Yamamoto illustrates the effects of a heat input amount from plasma on the workpiece/substrate that increases the temperature of the substrate wherein a heat resistance would have been present as a temperature variation is present between the workpiece and the heater. Yamamoto further shows the temperature of the heater that is stable in the ignited state of plasma and an extinguished state of plasma wherein the temperature of the heater is increased during the transient period wherein the temperature of the wokpiece is calculated, which is shown by the graph (80) using the heat input amount of the plasma and the heat resistance that would be present between the workpiece and the heater. 
	In view of Yamamoto, it would have been obvious to one of ordinary skill in the art to adapt Mungekar with the controller that controls the power supply in a transient state between a first steady state in an ignited state of plasma and a second steady state of extinguished plasma state that is known to change the temperature of the workpiece/substrate wherein the heat input amount and the heat resistance, illustrated by the heat/temperature difference between the workpiece and the heater, is calculated or taken into consideration by performing fitting or building a substrate temperature change model, as a calculation model, wherein the model is used to calculate and adjust power setpoints of the supply power to maintain the temperature of the heater constant or a selected temperature to predictably calculate and maintain the workpiece at the desired temperature using the plasma heat input, the heat resistance, and the heater as parameters that affects the workpiece/substrate temperature, during the plasma processing that includes the ignited state of plasma, an extinguished state of plasma and a transient state therebetween as known in the art.
  	With respect to claims 2 and 6, Mungekar further shows the heater is divided into a plurality of heating regions (501, 502) that is each provided with a power meter (511, 521) that measures the supply power wherein such supply power would have been further adjusted to the power setpoint based on the effects of the heat input amount from the plasma and the heat resistance/temperature in predetermined process heating cycle between the workpiece and the heater wherein the substrate change model would further predictably calculate and adjust/correct the desired target temperature of the workpiece in the processing states including the first steady state as well as the second steady state as known in Yamamoto. Also, see [0018] and [0044]-[0046] of Mungekar.  
	With respect to claim 8, Mungekar further shows a non-transitory machine readable storage medium. Also, see para [0008].
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mungekar in view of Yamamoto as applied to claims 1, 2 and 6-8 above, and further in view of Koshimizu et al (US 2007/0084847).
Mungekar in view of Yamamoto shows the apparatus claimed including the controller that calculates and sets the temperature of the heater to a target temperature (also, see para [0032] of Mungekar) in the plasma processing which would the first steady state and the second steady state as taught by Yamamoto using the heat input amount of the plasma and the heat resistance. But, Mungekar does not explicitly show an alert based on a variation in at least one of the heat input amount and the heat resistance. 
Koshimizu shows a plasma processing apparatus that provides a heat input amount of plasma heating to a workpiece to bring the workpiece temperature to a target temperature wherein if there is variation of the target temperature, an alarm/alert is outputted (also, see para [0019]). 
In view of Koshimizu, it would have been obvious to one of ordinary skill in the art to adapt Mungekar, as modified by Yamamoto, with an alert output based on the variation of the heat input amount of plasma which would result in the variations in the workpiece temperatures if such variations are within a permissible range to process the workpiece. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761